Citation Nr: 0409107	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  01-09 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel







INTRODUCTION

Appellant had active military service from July 1954 to July 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Boston, 
Massachusetts, Regional Office (RO) that denied service 
connection for post-traumatic stress disorder (PTSD).

The Board remanded this claim back to the RO in June 2003 for 
additional development.  That development was accomplished, 
and the file was returned to the Board for appellate review.  
However, the Board has determined that additional issues must 
be developed before the Board can adjudicate the claim.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.15 9 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The claim was filed before enactment of the VCAA, and first 
adjudicated after enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.
The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) (2003).  

The veteran bases his claim for PTSD on stressors relating to 
several instances of personal assault while in service: one 
instance of a physical assault by a Drill Instructor during 
recruit training, an assault by a group of unknown Marines 
while appellant was walking back to base, a protracted period 
of physical assaults by guards while appellant was a prisoner 
in the New London Navy Base confinement facility ("brig"), 
and a subsequent period of assaults ("blanket parties") by 
his fellow squad members that lasted from appellant's release 
from the brig until appellant's discharge.  The fact that the 
stressors involve alleged physical assaults requires special 
steps in the development of the claim; since those steps were 
not performed, the Board must remand the case back to the RO.

If a claim for PTSD is based upon personal assault, there are 
a number of types of evidence that may be considered in 
support of the claimed stressor incident even though the 
incident is not mentioned in the service personnel or medical 
records.  See M21-1, Part III, par. 5.14d; see also Cohen v. 
Brown, 10 Vet. App. 128 (1997) and YR v. West, 11 Vet. App. 
393, 399 (1998).   VA cannot deny a claim for PTSD that is 
based on an alleged in-service personal assault without first 
advising the claimant of these alternative sources of 
evidence and giving the claimant an opportunity to provide 
such evidence or to advise VA where such evidence can be 
procured.  38 C.F.R. § 3.304(f)(3) (2003).  A sample letter 
is provided in M21-1, Part III, par. 5.14d(5), Exhibits B-10 
and B-11.  It does not appear that appellant has been 
provided such notice.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim for acquired mental disability, 
to include PTSD, have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2003), and any other legal 
precedent.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  If 
it is indicated that there is 
additional evidence to be obtained, the 
parties responsible should undertake to 
obtain that evidence.  To the extent 
that his assistance is needed in 
obtaining or identifying pertinent 
records, that assistance should be 
requested.

2.  The RO must also provide appellant 
with notice of the PTSD stressor 
evidence appropriate to cases in which 
the alleged stressor relates to an in-
service physical assault, in accordance 
with 38 C.F.R. § 3.305(f)(3) (2003) and 
M21-1, Part III, par. 5.14d, Exhibits 
B-10 and B-11.

3.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim for service 
connection for PTSD.  This review 
should include all evidence added to 
the record to the file since the 
supplementary statement of the case was 
issued.  In fact, in order to comply 
with all notice and duty to assist 
provisions, the RO should conduct a de 
novo review of all evidence associated 
with this claim.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


